IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF
                 VALERIE J.S. HIGGINS, BAR NO. 8883.

                                                                                      JAN 13 2016
                                                                                     TRACK K. LINDEMAN
                                                                                C l-,EftKPF-BLIFVEI4 COI
                                                                                BY



                     ORDER DECLINING TO IMPOSE TEMPORARY SUSPENSI /011V
                             This is a petition under SCR 111 concerning attorney Valerie
                 Higgins, based on a conviction for one count of driving under the influence,
                 a misdemeanor. Higgins self-reported the conviction to the State Bar.
                 Because the crime is not one of those specifically enumerated in SCR
                 111(6) as a "serious" crime, temporary suspension and referral to the
                 disciplinary board are discretionary with this court. SCR 111(9).
                             The seriousness of drinking and driving cannot be minimized,
                 however, first offense driving under the influence is not the type of offense
                 for which professional discipline is typically imposed. 2 Geoffrey C.
                 Hazard, Jr., W. William Hodes, & Peter R. Jarvis, The Law of Lawyering,
                 § 69.04, at 69-13 (4th ed. 2015); In the Matter of Respondent I, 2 Cal. State
                 Bar Ct. Rptr. 260, 266 n.6, 272 (Rev. Dept. 1993). Accordingly, having
                 considered the petition and supporting documentation, we conclude that
                 Higgins' offense does not warrant the imposition of a temporary
                 suspension or referral to a disciplinary board at this time.
                             It is so ORDERED.


                                                              n
                                                  -10-A ift-Ati      ,   J.
                                          Hardesty


SUPREME COURT
                                            ,J.
      OF         Saitta                                      Pickering
    NEVADA

(0) 1947A   ea
                                                                                          Lo - 01 Z" 2_
                 cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Valerie J. S. Higgins
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
      OF
    NEVADA
                                                     2
(0) 1907A vto.